Citation Nr: 1145499	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to January 1972.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2010, the Veteran presented sworn testimony during a hearing before a RO decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

By a September 2010 action, the Board remanded the case for further evidentiary development.  The VA Appeals Management Center (AMC) continued the denial in an October 2011 supplemental statement of the case (SSOC).  


FINDING OF FACT

The Veteran's hepatitis C is not attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 105, 1110 (West 2002 & West Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for hepatitis C, which he contends began as a result of events during his military service.

In September 2010, the Board remanded the case in order for the agency of original jurisdiction to obtain a medical opinion.  The claim was then to be readjudicated.

The record indicates that a VA medical nexus opinion dated October 2010 was obtained and associated with the Veteran's claims file.  This will be discussed below.  As indicated above, a SSOC was issued in October 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  

The VCAA requires VA to notify a veteran and a veteran's representative of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform a veteran of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA).

After having reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated in January 2008.  The letter also provided him with risk factors for hepatitis C.

The RO also informed the Veteran of VA's duty to assist him in the development of his claim in the January 2008 VCAA letter.  Specifically, the letter stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letter informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letter also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  The Veteran was provided with Dingess notice in the January 2008 VCAA letter, which detailed the evidence considered in determining disability ratings and effective dates.  Accordingly, the Veteran received proper notice pursuant to the Court's Dingess determination.

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran).

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating it.  The evidence of record includes the Veteran's statements, service treatment records, and VA and private treatment records.

Pursuant to the September 2010 Board Remand, a VA opinion was obtained in October 2010.  The VA opinion reflects that the examiner reviewed the Veteran's past medical history, documented his medical conditions, and provided an opinion that appears to be consistent with the remainder of the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the October 2010 VA medical opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the issue has been consistent with said provisions.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles from tattoos, body piercing, and acupuncture.  The fast letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use. 

The law and regulations provide that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).
Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  See 38 C.F.R. § 3.1(n) (2011).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. § 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011).

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), published at 63 Fed. Reg. 31, 263 (February 10, 1998).

In this case, it is undisputed that the Veteran is currently diagnosed with hepatitis C.  See the VA medical opinion dated October 2010; see also the VA treatment records dated September 2004 and February 2008.

With respect to the incurrence of disease during service, the Veteran's service treatment records show that he was diagnosed with "infectious hepatitis" or hepatitis A in April 1971.  See the VA medical opinion dated October 2010.  However, as indicated by the record, the first diagnosis of chronic hepatitis (in this case hepatitis C) was documented in September 2004, over three decades after the Veteran's discharge from military service.  See the VA treatment record dated September 2004.

With respect to an in-service injury, the Veteran has asserted that he received a tattoo during his military service.  He also indicated that he engaged in the use of illegal drugs including intravenous use during and after military service.  See, e.g., the RO hearing transcript, pg. 3; see also the VA treatment record dated April 2010.  The Veteran's in-service tattoo was documented at the time of his separation.  See the service separation examination dated January 1972.  The Board recognizes that a tattoo is a risk factor for hepatitis C infection.  See the VA Fast Letter 04-13, June 29, 2004.  

The Board also notes that the Veteran's intravenous injection of drugs in December 1970 was documented in the service treatment records.  See the service treatment record dated May 1971.  As was discussed above, drug abuse is considered by law not to be a legitimate basis for an award of service connection.  Service connection may not be granted for any disease resulting there from.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGCREC 7-99 (1999); VAOPGCREC 2-98 (1998).

The Veteran has stated that although he used heroin during military service, he did not use it intravenously.  Rather, he stated that he once injected liquid speed during his military service.  He indicated that his intravenous use was that which was documented in the May 1971 service treatment record.  This amounts to abuse of drugs and may not be a basis for awarding service connection.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(d).  

Turning to question of medical nexus, the competent medical evidence of record does not support the Veteran's contention that his currently diagnosed hepatitis C is due to his military service.  The Board notes that the Veteran was initially afforded a VA examination in July 2008 at which time the VA examiner indicated that she could not "resolve the issue of the most likely etiology of this condition without resorting to mere speculation."  She explained that, "[a]t the time that the Veteran received a tattoo in Vietnam, it is possible that that act could have exposed him to hepatitis C.  It is also possible that later use, as early as 1975, could have exposed him to hepatitis C when he was using intravenous drugs, but it is impossible at this point to determine which of those exposures is the cause of his current hepatitis C infection."

In the September 2010 Remand, the Board noted that the examiner had been asked whether the Veteran's hepatitis C was most likely due to the tattoo received in 1969 or from intravenous drug use, which was a higher standard of proof than what is required by law.  See 38 U.S.C.A. § 5107(b) (West 2002 & West Supp. 2011).  Accordingly, a supplemental VA medical opinion was requested from the previous examiner.

In October 2010, the VA examiner reviewed the claims folder including the additional evidence added to the claims folder including the Veteran's April 2010 RO hearing testimony and more recent VA treatment records.  The VA examiner concluded that "[i]t is less likely than not that the Veteran has risk factors for hepatitis C during the service."  The examiner explained, "[t]he Veteran's report today of a tattoo which he states that he received in the United States in 1969 is unlikely to have caused the transmission of hepatitis C."  She continued, "[t]he Veteran's use of intranasal heroin during the service is not likely to have caused transmission of hepatitis C.  However, the Veteran's IV drug use of heroin for ten years from about 1972 to 1982 is most likely the cause of transmission for hepatitis C.  IV transmission is the most reliable method of transmission of hepatitis C."

This VA medical opinion appears to have been based on a review of the record, including the Veteran's comprehensive treatment records, and a thoughtful analysis of the Veteran's history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board therefore finds the October 2010 VA opinion to be probative of the question of medical nexus.

The Board has considered the Veteran's lay statements that his currently diagnosed hepatitis C is due to his military service.  In this regard the Board notes that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he has experienced certain observable symptoms or had a tattoo.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay witnesses may, in some circumstances, opine on questions of etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  This does not mean, however, that lay evidence is necessarily always sufficient to provide definitive medical nexus, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide such evidence.

In this case, the issue of whether the Veteran's hepatitis C is due to his tattoo or any other aspect of his military service is a question requiring medical expertise and such conclusions require more than lay testimony pertaining to matters which are capable of direct observation.  C.f. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (holding that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (holding that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that lay person competent to testify to pain and visible flatness of his feet).  The lay statements of the Veteran concerning the etiology of his currently diagnosed hepatitis C are therefore not competent in this regard.

To some extent, the Veteran appears to be contending that he has suffered from hepatitis C continually since service.  The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.

The Board recognizes that the medical evidence documents an in-service diagnosis of infectious hepatitis, which the October 2010 VA examiner clarified was hepatitis A.  The medical evidence does not therefore support the Veteran's contentions pertaining to continuity of symptomatology after service; as such, continuity is not demonstrated by the record.

In summary, for the reasons and bases expressed above, especially the uncontradicted medical opinion evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hepatitis C is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


